Exhibit 10.25

PERFORMANCE SHARE UNIT AWARD

UNDER THE

2009 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

Effective as of [                    ] (the “Grant Date”),
[                    ] (the “Participant”) is hereby granted the following
Performance Share Unit Award under the 2009 Praxair, Inc. Long Term Incentive
Plan (the “Plan”), subject to the terms and conditions of the Plan, which are
incorporated herein by reference, and those set forth below. The Plan shall
control in the event of any conflict between the terms and conditions of the
Plan and those set forth in this Award.

This Award has been conveyed and will be managed online, and the Participant’s
online acceptance and acknowledgement of this Award constitutes his or her
acceptance of all of the terms and conditions of the Plan and this Award. A copy
of the Plan has been made available to the Participant, and the Participant
hereby acknowledges that he or she has read and understands the Plan and this
Award.

Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan, as the same may be amended from time to time. For purposes of this
Award, Praxair, Inc. (the “Company”) and its Subsidiaries are collectively
referred to herein as “Praxair.”

 

1. Award of Performance Share Units, Performance Measure and Performance Period.
The Participant is hereby granted an Award of [                    ] notional
“Performance Share Units” (the “Award”). A Performance Share Unit is a
bookkeeping entry which is intended to be equal in value to a single Share. For
purposes of this Award, [                    ] Performance Share Units is
considered the Participant’s “Target Amount.” Except as otherwise provided
herein, the payment due in settlement of the Participant’s vested Award shall be
made in the form of Shares, with the number of Shares payable determined by
reference to the Company’s cumulative earnings per share (“EPS”) growth for the
[                    ]-year period commencing on [                    ] and
ending on [                    ] (the “Performance Period”) as set forth below.
For purposes of this Award, EPS shall be determined in accordance with ASC 260
Earnings per Share (or any successor statement thereto), and reported in the
Company’s quarterly and annual Consolidated Financial Statements and the related
Notes.

 

2. Vesting of Award; Treatment upon Termination of Service.

 

  a. Vesting Generally. Except as otherwise provided in this Section 2, this
Award shall vest on the [                    ] anniversary of the Grant Date,
provided that: (i) the Participant has remained continuously employed by Praxair
at all times from the Grant Date through the third anniversary of the Grant
Date; and (ii) the Company’s cumulative EPS growth for the Performance Period
meets the minimum threshold Performance Goal for payout set forth in
Section 3.a. Payment with respect to such vested Award shall be determined and
made in accordance with Section 3.a.

 

  b. Death or Disability. Notwithstanding any provision of this Section 2 to the
contrary, if after the Grant Date, but prior to the third anniversary of the
Grant Date:

 

  (i) the Participant’s employment with Praxair terminates by reason of the
Participant’s death; or

 

  (ii) the Participant becomes Totally and Permanently Disabled while employed
by Praxair;

this Award shall become immediately vested and payment with respect to such
vested Award shall be determined and made in accordance with Section 3.b. For
purposes of this Award, a Participant shall be “Totally and Permanently
Disabled” if the Participant is determined by Praxair to be unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

 

  c. Termination by Action of Praxair Other than for Cause, or Termination After
Attaining Certain Age and Service Requirements. Notwithstanding any provision of
this Section 2 to the contrary, in the event the Participant’s employment with
Praxair terminates after the first anniversary of the Grant Date, but prior to
the third anniversary of the Grant Date, by reason of the Participant’s:

 

  (i) termination of employment by action of Praxair other than for cause and
not due to the Participant’s Total and Permanent Disability; or



--------------------------------------------------------------------------------

  (ii) termination of employment with Praxair, other than for cause and not due
to the Participant’s Death or Total and Permanent Disability, after:
(a) attaining age 65; (b) attaining age 62 and completing at least ten
(10) years of employment with Praxair; or (c) having accumulated 85 points,
where each year of the Participant’s age and each year of employment with
Praxair, count for one point, this Award shall vest on the third anniversary of
the Grant Date, provided that the Company’s cumulative EPS growth for the
Performance Period meets the minimum threshold Performance Goal for payout set
forth in Section 3.a. Payment with respect to such vested Award shall be
determined and made in accordance with Section 3.a. For purposes of this Award,
the Participant’s termination by action of Praxair for cause, shall include, but
not be limited to, the Participant’s termination by action of Praxair for
violation of Praxair’s Standards of Business Integrity or poor performance.

 

  d. Change in Control. Notwithstanding any provision of this Section 2 to the
contrary, this Award shall become immediately vested upon the occurrence of a
Change in Control prior to the third anniversary of the Grant Date, and payment
with respect to such vested Award shall be determined and made in accordance
with Section 3.c.

 

  e. Materially Adverse and Unforeseen Market Conditions. Notwithstanding any
provision of this Section 2 to the contrary, in the event that upon the
completion of the Performance Period, it is determined by the Committee that the
Company’s cumulative EPS growth for the Performance Period:

 

  (i) does not meet the minimum threshold Performance Goal for payout set forth
in Section 3.a. as a result of materially adverse and unforeseen market
conditions beyond the control of the Company and its employees, officers and
directors occurring during the Performance Period; and

 

  (ii) exceeds the average cumulative growth in operating earnings of the
companies listed in the materials sector (Global Industry Classification
Standard 15) of the S&P 500 index for the same Performance Period;

then, to the extent not previously vested pursuant to Sections 2.b. or 2.d., or
forfeited in connection with the Participant’s termination of employment with
Praxair pursuant to Section 2.f.(i), this Award shall vest on the third
anniversary of the Grant Date unless otherwise determined by the Committee in
its sole discretion, and payment with respect to such vested Award will be made
in accordance with Section 3.d.

 

  f. Forfeiture of Award.

 

  (i) In the event the Participant’s employment with Praxair terminates for any
reason other than those specifically set forth in Sections 2.b. or 2.c. prior to
the third anniversary of the Grant Date and before the occurrence of a Change in
Control, this Award shall be immediately forfeited.

 

  (ii) Absent the occurrence of a Change in Control occurring prior to the third
anniversary of the Grant Date, and to the extent not previously forfeited
pursuant to Section 2.f.(i), this Award shall be immediately forfeited as of the
end of the Performance Period if either: (1) the Company’s cumulative EPS growth
for the Performance Period does not meet the minimum threshold Performance Goal
for payout set forth in Section 3.a. and the Committee determines that
Section 2.e. does not apply; or (2) the Committee determines that Section 2.e.
does apply but exercises its discretion pursuant to such Section not to vest the
Award.

 

  (iii) In the event this Award is forfeited for any reason, no payment shall be
made in settlement of the Award.

 

3. Payment of Vested Award.

 

  a.

Performance Goal and Determination of Amount of Payment. Except as otherwise
provided in this Section 3, the number of Shares payable in settlement of the
Participant’s vested Award shall be determined by reference to the Company’s
cumulative EPS growth for the Performance Period in accordance with the table
below, and may range from 0% to 150% of the Participant’s Target

 

2



--------------------------------------------------------------------------------

 

Amount. Each Performance Share Unit is equivalent to one Share. Payouts will be
interpolated if the cumulative EPS growth attained for the Performance Period
falls between the Threshold and Maximum percentages specified in the table, and
will be rounded down to the nearest whole number of Shares. The payment of
Shares pursuant to this Section 3.a. will be made as soon as practicable after
the date the Award becomes vested, but in no event later than
[                    }.

 

Cumulative EPS Growth

For Performance Period

   EPS Target     Payout as Percentage of
Target Amount  

Less than [    %]

   [$       ] or less    0 % 

[    %] (Threshold)

   [$       ]    50 % 

[    %] (Target)

   [$       ]    100 % 

[    %] or More (Maximum)

   [$       ] or more    150 % 

 

  b. Determination of Amount of Payment Following Death or Total and Permanent
Disability. In the event the Participant becomes vested in this Award by reason
of his or her death or Total and Permanent Disability in accordance with
Section 2.b., this Award shall be settled by payment of a number of Shares equal
to the Participant’s Target Amount as soon as practicable following the date the
Award becomes vested, but in no event later than March 15 of the year following
the year in which the Award becomes vested.

 

  c. Determination of Amount of Payment Following a Change in Control. In the
event the Participant becomes vested in this Award as the result of the
occurrence of a Change in Control in accordance with Section 2.d., this Award
shall be settled as follows:

 

  (i) If the Change in Control occurred prior to the first anniversary of the
Grant Date, this Award will be settled by payment of a pro rata portion of the
Participant’s Target Amount determined by multiplying such Target Amount by a
fraction having a numerator equal to the number of days elapsed from the Grant
Date through the date of the Change in Control, and a denominator equal to 365.

 

  (ii) If the Change in Control occurred on or after the first anniversary of
the Grant Date but prior to the third anniversary of the Grant Date, this Award
will be settled by payment of the Participant’s Target Amount.

 

  (iii) In either case, payment will be made as soon as practicable after the
occurrence of such Change in Control, but in no event later than March 15 of the
year following the year in which the Change in Control occurred. Notwithstanding
any provision of this Award to the contrary, any amounts paid in settlement of
this Award pursuant to this Section 3.c. shall be paid in Shares or such other
form having a value equivalent to the Participant’s Target Amount or the pro
rata portion thereof payable, as may be authorized by the Committee in its sole
discretion.

 

  d. Determination of Amount of Payment Following Materially Adverse and
Unforeseen Market Conditions. In the event this Award becomes vested as the
result of materially adverse and unforeseen market conditions pursuant to
Section 2.e., this Award shall be settled by payment of a number of Shares equal
to 50% of the Participant’s Target Amount as soon as practicable after the date
the Award becomes vested, but in no event later than [                    ].

 

4. Other Terms and Conditions. It is understood and agreed that the Award
evidenced hereby is subject to the following terms and conditions:

 

  a. Rights of Participant. Except as provided in Section 4.d., the Participant
shall have no right to transfer, pledge, hypothecate or otherwise encumber the
Award. Prior to the payment of Shares in satisfaction of this Award, the
Participant shall have none of the rights of a stockholder of the Company with
respect to the Award, including, but not limited to, voting rights and the right
to receive or accrue dividends or dividend equivalents.

 

  b. No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by Praxair nor
shall this Award interfere with the right of Praxair to terminate the
Participant’s employment.

 

3



--------------------------------------------------------------------------------

  c. No Right to Future Awards. The selection of recipients of Awards under the
Plan is determined annually on the basis of several factors, including job
responsibilities and anticipated future job performance. The Participant’s
selection to receive this Award shall in no way entitle him/her to receive, or
otherwise obligate Praxair to provide the Participant, any future Performance
Share Unit Award or other award under the Plan or otherwise.

 

  d. Transferability. This Award is not transferable other than:

 

  (i) in the event of the Participant’s death, in which case this Award shall be
transferred pursuant to the beneficiary designation then on file with the
Company, or, in the absence of such a beneficiary designation, to the
Participant’s executor, administrator, or legal representative, or

 

  (ii) pursuant to a domestic relations order.

Any transfer of this Award, in whole or in part, is subject to acceptance by the
Company in its sole discretion and shall be affected according to such
procedures as the Company’s Vice President, Human Resources may establish. The
provisions of this Award, relating to the Participant, shall apply to this Award
notwithstanding any transfer to a third party.

 

  e. Cancellation of Award. Notwithstanding any other provision of this Award,
the Committee may, in its sole discretion, cancel, rescind, suspend, withhold,
or otherwise limit or restrict this Award, and/or recover any gains realized by
the Participant in connection with this Award, in the event any actions by the
Participant are determined by the Committee to (i) constitute a conflict of
interest with Praxair, (ii) be prejudicial to Praxair’s interests, or
(iii) violate any non-compete agreement or obligation of the Participant to
Praxair, any confidentiality agreement or obligation of the Participant to
Praxair, Praxair’s applicable policies, or the Participant’s terms and
conditions of employment.

 

5. Tax Withholding. Where required by law, no later than the date of payment of
the Award, the Participant shall pay to Praxair an amount sufficient to allow
Praxair to satisfy its tax withholding obligations applicable to the Award. To
this end, the Participant shall either:

 

  a. pay Praxair the amount of tax to be withheld (including through payroll
withholding); or

 

  b. request that Praxair cause to be withheld a number of Shares otherwise due
the Participant hereunder having a Market Price sufficient to discharge all
applicable withholding taxes (but no greater than such amount).

 

6. Performance-Based Compensation. It is intended that all payments under this
Award constitute “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code and the Plan. This Award is to be construed and
administered in a manner consistent with such intent.

 

7. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Award.

 

8. Governing Law. This Award shall be governed by and construed in accordance
with the laws of Connecticut, without giving effect to principles of conflict of
laws.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
proper officer hereunto duly authorized, as of the day and year first
hereinabove written.

 

Praxair, Inc.

By:

   

 

 

4